Citation Nr: 1314662	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-47 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tuscaloosa, Alabama


THE ISSUE

Entitlement to an annual clothing allowance for the year 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978, and from May 1980 to June 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2010 administrative decision of the Department of Veterans Affairs Medical Center (VAMC) in Tuscaloosa, Alabama.  By that administrative decision, the VAMC denied the Veteran's claim of entitlement to a clothing allowance for the year 2010 because the evidence did not show that the Veteran wore a prosthetic device or orthopedic appliance or used a medication as a result of a service-connected disability that tended to cause irreparable damage to outer garments. 

In April 2011, a personal hearing was held at the RO before the undersigned Acting Veterans Law Judge (i.e., a Travel Board hearing).  A transcript of this hearing is of record.  In June 2011, the Veteran submitted additional pertinent evidence to the Board and waived his right to have the VAMC initially consider it.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the VAMC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran essentially contends that he wears hinged metal knee braces on both knees when he is at work, and that the braces tear up his pants.  He also notes that he received a clothing allowance previously. 

Initially, the Board notes that the only physical record presently before the Board is an appeals folder prepared by the VAMC; the Veteran's claims file is not before the Board.  A review of the Veteran's electronic Virtual VA file reveals that the Veteran's service-connected disabilities include arthralgia of the right and left knees, and bilateral foot calluses, among others.  Service connection has been in effect for the bilateral knee disabilities since 1996.

A review of the VAMC appeals folder reflects that the Veteran received a clothing allowance for a hinged knee brace in 2007, 2008, and 2009, but was found not eligible in 2010.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments. 38 U.S.C.A. § 1162. 

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied:  (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

In the instant case, the Veteran was denied an annual clothing allowance in June 2010 on the basis that he had been issued a knee brace in May 2007, and the brace had a life expectancy of approximately six months.  There was no record that the Veteran had sought or received a replacement appliance since then.  Review of the Veteran's Virtual VA file; however, shows that on VA compensation knee examination in January 2009, he reported that he wore knee braces at work.  

During testimony before the undersigned in April 2011, the Veteran testified that he wore a metal knee brace on each of his knees when he was working.  He testified that VA provided him with knee braces in 2009 and 2010, and he was currently being fitted for knee braces.  He stated that his knee braces tore his pants.  He also stated that he uses a skin cream on his feet.

VA outpatient treatment records dated in April 2011 reflect that the Veteran was fitted with knee braces at that time.  VA medical records dated in 2010 reflect that a skin cream has been prescribed for his feet.  

The Veteran has not been service connected for a disability that causes loss of use of a hand or foot.  As such, in order for him to be found eligible for a clothing allowance for the year 2010, a certification is needed from the Chief Medical Director or designee that the orthopedic appliance (knee brace) tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a service-connected skin condition, irreparable damage is done to the Veteran's outer garments. 

Under these circumstances, the Board finds that the case must be REMANDED for the following action:

1.  Obtain the Veteran's claims file from the RO and obtain any VA medical records from 2010 that are relevant to the claim for a clothing allowance, and associate them with the claims file.

2.  Arrange for the claims file and VAMC appeals folder to be reviewed by the Chief Medical Director or his/her designee, who should certify whether or not the knee brace(s) worn by the Veteran or any medication utilized by the Veteran to treat his service-connected skin disorder of the feet (calluses) renders him eligible for a VA clothing allowance for the year 2010 under 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810.  A complete rationale for all conclusions reached should be included with the certification. 

3.  Thereafter, the VAMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC before the claims file and VAMC appeals folder are returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



	                  _________________________________________________
	KRISTI L. GUNN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



